United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Fresno, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-177
Issued: March 22, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 5, 2006 appellant timely appealed an October 3, 2006 merit decision of the
Office of Workers’ Compensation Programs, which terminated his compensation benefits.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of the
claim.
ISSUE
The issue is whether the Office properly terminated appellant’s wage-loss compensation
and medical benefits effective October 1, 2006.
FACTUAL HISTORY
On August 24, 2005 appellant, then a 48-year-old housekeeping aide, sustained an injury
at work when he tripped over a floor buffer and struck his left knee on the buffer as he fell. The

Office accepted his claim for left knee lateral meniscus tear.1 Appellant performed light-duty
work for approximately five months following his injury. However, he stopped work on
January 31, 2006. On March 29, 2006 appellant underwent a left knee arthroscopic procedure,
which the Office authorized.2 The Office placed appellant on the periodic compensation rolls
effective March 5, 2006.
In a July 13, 2006 letter, Dr. Kwock, the attending orthopedic surgeon, advised that
appellant’s bilateral knee condition had been treated and stabilized to the point that no further
active treatment surgically was anticipated. He indicated that appellant was permanently
disabled from work requiring any substantial walking or being on his legs for any prolonged
periods of time lifting, pushing or the like. Appellant was limited to sedentary-type jobs.
Dr. Alice M. Martinson, a Board-certified orthopedic surgeon and Office referral
physician, examined appellant on July 31, 2006. She diagnosed cardiac rhythm disturbance by
history and post-traumatic arthritis in both knees, right worse than left.3 Dr. Martinson noted that
recent x-rays from June 2006 revealed severe three compartment osteoarthritis of the right knee
with mild to moderate osteoarthritis of the lateral and patellofemoral compartments of the left
knee. When compared with earlier x-rays, she indicated that there had been substantial
progression of the right knee arthritis since 2003 and only minimal progression in the left knee
during the same time frame. Dr. Martinson stated that the surgery performed on March 29, 2006
did not reveal any new intraarticular changes that had not been present at the time of appellant’s
previous arthroscopy in February 2005. She was of the opinion that the August 24, 2005 injury
did not permanently aggravate appellant’s left knee condition either by altering his anatomy or
by changing the natural history of his osteoarthritis. Dr. Martinson stated that appellant’s
disability was the consequence of the combination of severe and progressive bilateral knee
osteoarthritis and his nonindustrial cardiac condition.
By decision dated October 3, 2006, the Office terminated appellant’s wage-loss
compensation and medical benefits effective October 1, 2006.4
LEGAL PRECEDENT
Once the Office accepts a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.5 Having determined that an employee has a disability
causally related to his or her federal employment, the Office may not terminate compensation
without establishing either that the disability has ceased or that it is no longer related to the
1

Appellant had a preexisting bilateral knee condition and had undergone left knee arthroscopic surgery for
internal derangement on February 2, 2005.
2

Dr. John F. Kwock, a Board-certified orthopedic surgeon, performed both the February 2, 2005 and March 29,
2006 left knee arthroscopic procedures.
3

During the spring of 2006 appellant was hospitalized for arrhythmia, which required cardioversion. He advised
Dr. Martinson that his cardiac problem began in September 2005.
4

The Office issued a notice of proposed termination of benefits on August 22, 2006.

5

Curtis Hall, 45 ECAB 316 (1994).

2

employment.6 The right to medical benefits for an accepted condition is not limited to the period
of entitlement to compensation for disability.7 To terminate authorization for medical treatment,
the Office must establish that appellant no longer has residuals of an employment-related
condition which require further medical treatment.8
ANALYSIS
In a July 13, 2006 letter, Dr. Kwock indicated that appellant was permanently disabled
from work requiring any substantial walking or standing for prolonged periods. He
recommended that appellant be limited to performing sedentary-type jobs. What Dr. Kwock did
not indicate, however, is whether appellant’s current disability was a consequence of the
August 24, 2005 left knee injury or a result of appellant’s preexisting bilateral knee condition. In
contrast, Dr. Martinson clearly explained that appellant’s current disability was unrelated to his
accepted employment injury. She noted that appellant was primarily disabled by his
nonindustrial right knee condition. Dr. Martinson also explained that the August 24, 2005
employment injury did not result in a permanent alteration of appellant’s anatomy or otherwise
hasten the progression of his preexisting osteoarthritis. The Board finds that Dr. Martinson’s
opinion establishes that appellant no longer has employment-related disability or residuals due to
his August 24, 2005 accepted employment injury. Accordingly, the Office properly terminated
appellant’s wage-loss compensation and medical benefits.
CONCLUSION
Appellant no longer has residuals of his August 24, 2005 employment injury. The
Office, therefore, met its burden to terminate appellant’s wage-loss compensation and medical
benefits.

6

Jason C. Armstrong, 40 ECAB 907 (1989).

7

Furman G. Peake, 41 ECAB 361, 364 (1990); Thomas Olivarez, Jr., 32 ECAB 1019 (1981).

8

Calvin S. Mays, 39 ECAB 993 (1988).

3

ORDER
IT IS HEREBY ORDERED THAT the October 3, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 22, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

